Citation Nr: 9934646	
Decision Date: 12/13/99    Archive Date: 12/16/99

DOCKET NO.  96-40 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Raul Correa-Grau, M.D.


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The veteran had active service from March 1951 to December 
1953.  In January 1969, the Board of Veterans' Appeals 
(Board) denied service connection for a neuropsychiatric 
disorder.  The veteran and his accredited representative were 
provided with copies of the decision.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of the San 
Juan, Puerto Rico, Regional Office (RO) which denied service 
connection for post-traumatic stress disorder (PTSD).  In 
July 1996, the veteran submitted a notice of disagreement.  
In August 1996, the RO issued a statement of the case to the 
veteran and his accredited representative.  In August 1996, 
the veteran submitted a substantive appeal.  In February 
1997, the veteran was afforded a hearing before a Department 
of Veterans Affairs (VA) hearing officer.  

In May 1998, the RO proposed to reduce the veteran's VA 
improved pension benefits retroactively from January 1, 1997 
due to his failure to provided requested evidence of his 
claimed medical expenses.  In July 1998, the RO effectuated 
the proposed reduction and informed the veteran that the 
adjustment "results in an overpayment of benefits" to him.  
The veteran was told that he would be "notified shortly of 
the exact amount of the overpayment."  In August 1998, the 
veteran was informed in writing of an overpayment of VA 
improved pension benefits in the amount of $10,382.00 and his 
waiver rights.  In January 1999, the RO informed the veteran 
that it had construed his August 1998 notice of disagreement 
as a request for waiver of recovery of the overpayment of VA 
improved pension benefits in the amount of $10,382.00.  In 
January 1999, the Committee on Waivers and Compromises 
(Committee) of the RO denied waiver of recovery of the 
overpayment of VA improved pension benefits in the amount of 
$10,382.00.  In March 1999, the veteran submitted a notice of 
disagreement with the Committee's decision.  In May 1999, the 
RO issued a supplemental statement of the case to the veteran 
and his accredited representative which addressed the issue 
of waiver of recovery of the overpayment of VA improved 
pension benefits in the amount of $10,382.00.  The veteran 
has not submitted a substantive appeal from the denial of 
waiver of recovery of the overpayment of VA improved pension 
benefits in the amount of $10,382.00.  The veteran has been 
represented throughout this appeal by the Puerto Rico Public 
Advocate for Veterans Affairs.  


FINDINGS OF FACT

1.  The veteran's service personnel records indicate that he 
participated in combat against the enemy in Korea and was 
awarded the Combat Infantry Badge.  

2.  A December 1995 private psychiatric evaluation reflects 
that the veteran was diagnosed with PTSD secondary to his 
Korean War experiences.  


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
PTSD is well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), the United 
States Court of Appeals for the Federal Circuit held that the 
VA has a duty to assist only those claimants who have 
established well-grounded (i.e., plausible) claims.  The 
United States Court of Appeals for Veterans Claims (Court) 
has clarified that the VA cannot assist a veteran in 
developing a claim which is not well-grounded.  Morton v. 
West, 12 Vet. App. 477 (1999).  

Once a veteran has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the veteran's initial burden has been met and 
the VA is obligated under 38 U.S.C. § 5107(a) to assist him 
in developing the facts pertinent to his claim.  Accordingly, 
the threshold question that must be resolved in this appeal 
is whether the veteran has presented a well-grounded claim.  

The veteran asserts on appeal that service connection for 
PTSD is warranted as he has been diagnosed with and treated 
for the claimed disorder.  Service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (1999); a link, 
established by medical evidence, between the veteran's 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R.§ 3.304(f) (1999).  
See also Moreau v. Brown, 9 Vet. App. 389 (1996); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

The veteran's service medical and personnel records convey 
that he participated in combat against the enemy and was 
awarded the Combat Infantryman Badge.  A December 1995 
psychiatric evaluation from Raul Correa-Grau, M.D., states 
that the veteran complained of Korean War-related flashbacks 
and nightmares.  Dr. Correa-Grau diagnosed the veteran with 
PTSD secondary to his Korean War experiences.  The Board 
finds that such evidence establishes a well-grounded claim of 
entitlement to service connection for PTSD.  




ORDER

The veteran's claim of entitlement to service connection for 
PTSD is well-grounded.  


REMAND

At the hearing on appeal, Dr. Correa-Grau testified that he 
had seen the veteran on three or four occasions.  Only his 
December 1995 psychiatric evaluation is of record.  The 
report of a September 1997 VA psychiatric board examination 
for compensation purposes indicates that the veteran related 
that he received ongoing psychiatric treatment from Drs. 
Fontanez and Viga-Correa.  Clinical documentation of the 
cited treatment is not of record.  In reviewing a similar 
factual scenario, the Court has held that the VA should 
obtain all relevant VA and private treatment records which 
could potentially be helpful in resolving the veteran's 
claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  
Accordingly, this case is REMANDED for the following action:

The RO should contact the veteran and 
request that he provide information as to 
all post-service treatment of his 
acquired psychiatric disability, 
including the names and addresses of all 
treating physicians and medical 
facilities.  Upon receipt of the 
requested information and the appropriate 
releases, the RO should contact Drs. Raul 
Correa-Grau, Fontanez, and Viga-Correa 
and all other identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to their 
treatment of the veteran for 
incorporation into the record.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to allow for 
additional development of the record and due process of law.  
No inference should be drawn from it regarding the final 
disposition of the veteran's claims.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

